\'   AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                        Page I of!   l
      J                                  UNITED STATES DISTRICT COURT
     i1
                                                    SOUTHERN DISTRICT OF CALIFORNIA

                          United States of America                                JUDGMENT IN A CRIMINAL CASE
                                                                                  (For Offenses Committed On or After November I, 1987)
                                     v.

                          Miguel Rivera-Hernandez                                 Case Number: 2: 19-mj-8830

                                                                                  Maxine I Dobro
                                                                                  Defendant's Attorney


     REGISTRATION NO. 2395 9298
                                                                                                                FILED
     THE DEFENDANT:                                                                                                 MAR J 5 2019
      IZI pleaded guilty to count(s) 1 of Complaint
                                                                                         r:·_···><.USUt::,I14•Cl C~.'
      0 was found guilty to count( s)                                          !-:::0! ~-. ". .    :·~·          r··:, k"
                                                                                                            !.- ',·,.     .I'A.
                                                                                                                         , r :.Ji,"' 1 (-)c

                                                                               ,..                                    ~··v
        after a plea of not guilty.                                            lo..~~--·-. ·--~--·------~

        Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

     Title & Section                    Nature of Offense                                                                Count Number(s)
     8:1325                             ILLEGAL ENTRY (Misdemeanor)                                                      1

       0 The defendant has been found not guilty on count(s)
                                                                              --------------------------------------
          0 Count(s) ----------------------dismissed on the motion of the United States.

                                                 IMPRISONMENT
            The defendant is hereby committed to the custody ofthe United States Bureau of Prisons to be
     imprisoned for a term of:

                                       0 TIME SERVED                                            !~~____ days
                                                                               ~ -------If....:;:-:=_
          IZI Assessment: $10 WAIVED IZI Fine: WAIVED
          IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
          the defendant's possession at the time of arrest upon their deportation or removal.
          0 Court recommends defendant be deported/removed with relative,                            charged in case


           IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
      of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
      imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
      United States Attorney of any material change in the defendant's economic circumstances.

                                                                                Monday, March 25,2019
                                        --:"                                    Date of Imposition of Sentence



                              l
                                   (




                           A            /~
      Received                ~
                    DUSM                                                                                                 . LEWIS
                                                                                                                        ISTRATE JUDGE


      Clerk's Office Copy                                                                                                                     2: 19-mj-8830
